Citation Nr: 0404308	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to July 
1945.  The veteran died on February [redacted], 2002 from metastatic 
follicular carcinoma of the thyroid.  This appeal comes 
before the Board of Veterans' Appeals (Board) from a July 
2002 rating decision of the Department of Veterans Affairs 
(VA), Nashville, Tennessee regional office (RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The death certificate reveals that the veteran died on 
February [redacted], 2002 at the age of 79; the immediate cause of 
death was metastatic follicular carcinoma of the thyroid. 

3.  At the time of his death in February 2002, the veteran 
was not service-connected for any disability.

4.  The medical evidence of record does not establish that a 
disability related to service or a service-connected 
disability caused or contributed substantially or materially 
to the veteran's death.


CONCLUSION OF LAW

1. The criteria for entitlement to service connection for the 
cause of the veteran's death are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309, 
3.312 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The appellant was notified in the January 
2003 statement of the case (SOC) of the laws and regulations 
governing her claim.  This was sufficient for notification of 
the information and evidence necessary to substantiate the 
claim, and the appellant has been adequately informed as to 
the type of evidence that would help substantiate her claim.

In Pelegrini v. Principi, __ Vet. App. __, No. 01-0944 (Jan. 
13, 2004), the Court emphasized the need for VA to provide 
notice that informs, "the claimant (1) of the information 
and evidence not of record that is necessary to substantiate 
the claim, (2) of the information and evidence that VA will 
seek to provide, and (3) of the information and evidence that 
the claimant is expected to provide.  [(4)] Furthermore, in 
compliance with the explicit requirement of [38 C.F.R.] § 
3.159(b) and the implicit requirement of [38 U.S.C.A.] § 
5103(a), .... VA must 'request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.'"  Finally, the claimant must be given notice of each 
of the above four factors before an initial unfavorable RO 
decision.  

However, the Board is of the opinion that the aforementioned 
notice requirements outlined by the Court in Pelegrini have 
been met, and that the appellant is not prejudiced by the 
Board's present review of this case.  An April 2002 letter 
(dated prior to the initial rating action) informed the 
appellant of what information and evidence needed to be 
supplied, and what VA would do to assist in obtaining 
pertinent evidence.  It informed her that VA would assist in 
obtaining identified records, but that it was the appellant's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
The appellant was also notified of what evidence she must 
obtain to successfully prosecute her claim, what evidence VA 
had obtained and that VA had assisted her in attempting to 
obtain evidence that she had identified as relevant to her 
claim.  The appellant has not identified any additional 
evidence to be obtained.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The Board notes that the veteran's service medical records 
are unavailable, and not associated with the claims folder.  
VA has made all possible efforts to obtain all service 
medical records not currently associated with the claims 
folder.  However, it appears that the veteran's records were 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  There is no indication that any other 
service records are presently available. 
    
The Board declines to obtain a medical nexus opinion with 
respect to the appellant's claim of service connection 
because there is no objective evidence  linking the veteran's 
cause of death to his period of active military service.  
Thus, while the veteran was diagnosed with metastatic 
follicular carcinoma of the thyroid in December 1999, and the 
veteran's death certificate cites that illness as the cause 
of the veteran's death, there is no indication that the 
veteran's death was related to service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, and the initial 
findings of carcinoma more than 50 years following service, 
any opinion relating the veteran's cause of death to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2003).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate her claim and that no additional assistance 
would aid in further developing her claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

The appellant submitted copies of private medical reports in 
March 2003 that are dated in 1991.  While this evidence has 
not been reviewed by the RO, it is not pertinent to the 
present claim.  It reflects treatment of the veteran for 
hematuria with a history of stomach surgery in the 1980's for 
a benign neoplasm in the small intestine, and history of 
hernia surgery and transurethral resection of the prostate 
for benign prostatic hypertrophy.  None of these medical 
problems have been related to the veteran's active service or 
implicated in his death.  A remand for RO consideration is 
not necessary under the circumstances.  

The appellant asserts dependency and indemnity compensation 
benefits should be granted because ulcers and other stomach 
problems that were present in service ultimately caused his 
death.  At the time of his death, the veteran was not service 
connected for any disability.

The Death Certificate indicates that the immediate cause of 
the veteran's death was metastatic follicular carcinoma of 
the thyroid.  No other significant conditions contributing to 
death were noted.  

As previously mentioned, the veteran's service medical 
records are unavailable for review.  Requests to obtain the 
veteran's service medical records from all available sources 
were unsuccessful.  In a document dated April 2002, The 
National Personnel Records Center (NPRC), St. Louis, 
Missouri, reported that the veteran's records may have been 
destroyed in a fire at the records center in 1973.  NPRC 
could not confirm the existence of such records.  However, 
the NPRC did state that had the records been stored at the 
records center, they would have been stored in an area 
damaged by the fire.  

Postservice medical records, dated November 2000 to December 
2001, associated with the claims folder, indicated that the 
veteran was diagnosed with metastatic follicular carcinoma of 
the thyroid in December 1999.  The records chronicled ongoing 
treatment for the veteran's carcinoma for the next several 
years before his death in February 2002.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Although a number of medical records associated with the 
claims folder diagnose and chronicle treatment for the type 
of carcinoma which, according to the veteran's death 
certificate, eventually caused his death, no objective 
medical opinion of record indicates treatment or complaints 
of carcinoma for over five decades following the veteran's 
separation from service.  The earliest objective indication 
of carcinoma appears in outpatient medical records dated 
November 2000.  

Moreover, there is no medical nexus opinion of record linking 
the veteran's cause of death to his period of active military 
service. 

Although the appellant contends that the veteran's cause of 
death is attributable to an inservice cause, the Board notes 
that the appellant's opinion as to medical matters, no matter 
how sincere, is without probative value because she, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The objective record does not show the presence of carcinoma 
during the veteran's period of service, or for over five 
decades following his separation from service, nor does any 
competent objective medical opinion link the veteran's cause 
of death with his period of active military service.  The 
veteran's cause of death has not been objectively medically 
attributed to an inservice event.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and carcinoma becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The Board notes that no medical evidence of record shows 
complaints, findings, or clinically noted indications of 
carcinoma attributable to the veteran's period of service, or 
within the first year after the veteran's separation from 
service in July 1945.

Because the medical evidence of record reveals that his 
carcinoma was initially identified and treated in December 
1999, many years after his period of military service, the 
carcinoma may not be presumed to have been incurred in 
service or within the first year of separation from service.

Therefore, because the evidence presented in this case does 
not provide any link between the veteran's metastatic 
follicular carcinoma of the thyroid, which caused or 
contributed to his death, and his period of active military 
service, the Board finds that service connection is not 
warranted for the cause of his death, either on a presumptive 
basis or on a direct basis.

The preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant; the benefit-of-the-doubt rule is 
not applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



